        Case 5:16-cr-00264-DNH Document 260 Filed 01/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                     )      Case No.: 5:16-cr-00264 (DNH)
                                             )
       v.                                    )
                                             )
CHRISTOPHER M. SWARTZ,                       )      NOTICE OF MOTION
                                             )
              Defendant.                     )



       PLEASE TAKE NOTICE that, based upon the Memorandum of Law in support of

claimant Orienta Investors, LLC’s Motion for Reconsideration, dated January 21, 2021, and all

prior pleadings and proceedings in this case, claimant Orienta Investors, LLC (“Orienta”), by and

through their attorneys, Akerman LLP, will move this Court before the Honorable David N.

Hurd, United States District Judge, at the Courthouse, located at 10 Broad Street, Utica, New

York, 13501, at such time as the Court directs, for an Order, (i) pursuant to Federal Rules of

Civil Procedure Rules 59 and 60 and Northern District of New York Local Civil Rule 60.1,

seeking to alter, amend, or reconsideration of the Court’s January 7, 2021 Order (Dk 259), which

granted the Government’s Second Motion to Dismiss and dismissed Orienta’s Petition with

Prejudice.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 7.1(a),

answering memoranda, if any, shall be served by February 11, 2021, and reply memoranda, if

any, shall be served by February 18, 2021.
        Case 5:16-cr-00264-DNH Document 260 Filed 01/21/21 Page 2 of 2




New York, New York
Dated: January 21, 2021
                                      AKERMAN LLP


                                     /s/ Scott M. Kessler
                                     Scott M. Kessler
                                     520 Madison Avenue, 20th Floor
                                     New York, NY 10022
                                     Tel.: (212) 880-3800
                                     Fax: (212) 905-6411
                                     Email: scott.kessler@akerman.com

                                     Attorneys for Orienta Investors, LLC
